DETAILED ACTION
	In Reply filed on 10 November 2021, claims 1-4, 6, 8-13, 15-17, 19, and 21-22 are pending. Claims 1, 17, and 21 are currently amended. Claims 5, 7, 14, 18, 20, and 23 are previously or currently cancelled, and no claim is newly added. Claims 1-4, 6, 8-13, 15-17, 19, and 21-22 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
	Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-13, 15-17, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 21 recite the limitation “the plastic material comprises a highly viscous polymer,” and the term “highly viscous” is a relative term which renders the claim indefinite.  The term “highly viscous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, polymer viscosity is affected by a number of factors, such as the salinity, temperature, concentration, molecular weight, and shear rate, etc., and no condition is specified. 
Claims 2-4, 6, 8-13, 15-16, 19, and 22 are rejected under 35 USC 112(b) as being dependent from claims 1, 17, or 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-13, 15-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heusser (US 20150087733 A1, hereinafter Heusser) in view of Dahl et al. (US 20120305083 A1, hereinafter Dahl) and Hackl (US 20100301526 A1, hereinafter Hackl). 
Regarding claim 1, Heusser discloses a method for manufacturing low density foams using a static mixer with a mixer insert which enables the temperature of a plastic melt to be homogenized over the entire cross-section (abstract). Heusser further discloses the method with the following limitations as recited in claim 1 (FIGURES 9-12):  
A method for the manufacture of low density foams containing a plastic material (abstract), 
wherein the plastic material comprises a highly viscous polymer (¶ [0010]: the paragraphs discloses that a prior art mixer is not capable to be used for highly viscous polymer, and in this invention, the static mixers have to withstand usually nominal pressures of about 200 bar and temperatures of about 250 °C Heusser is a low-density foam, the foam is made of a highly viscous polymer (melt) of polypropylene and polyethylene (¶ [0029]), which is the same polymer material as disclosed in the Instant Specification (¶ [0026], as published in US 20190054676 A1)),
wherein the plastic material comprises at least one of polyethylene or polypropylene (¶ [0029]: the inventive method can be used for the manufacture of low polystyrene, polypropylene, polyethylene, polyethyleneterephthalate, polyvinylchloride, polyacrylnitrile, polyamide, polyester, polyacrylate, polylactic acid (PLA) and other biopolymers or mixtures thereof), 
wherein the plastic material is melted in an extruder so that a plastic melt is obtained (¶ [0106]: a polymer is melted in the first extruder 201 to a polymer melt), 
wherein the extruder includes a passage, a conveyor is arranged in the passage (¶ [0106]: this extrusion arrangement consists of a first extruder 201, a second extruder 211, a transfer line connecting the first extruder 201 with the second extruder 211, and a die element 240 through which the polymer melt leaves the extrusion arrangement; i.e., a series of the arrangements forms a passage; FIGURE 9: a conveyor 202 is arranged in the extrusion arrangement),
wherein the passage has a first end (FGIURE 9: the end of the extruder near a feed hopper 205), 

wherein the plastic material is conveyed through the passage and is converted into a plastic melt (¶ [0106]: a polymer is melted in the first extruder 201 to a polymer melt), 
wherein the passage has a second end (FIGURE 9: downstream of die element 240), 
wherein the plastic melt is directed through the passage into a forming tool (¶ [0106]: a die element 240, through which the polymer melt leaves the extrusion arrangement), 
wherein the low density foam is produced by means of the forming tool (¶ [0106]: a die element 240, through which the polymer melt leaves the extrusion arrangement),
wherein the low density foam leaves the passage at the second end (¶ [0106]: the melt is guided through a static mixer 230 and a die element 240), 
wherein the plastic melt is guided through a cooling device (static mixer 230; ¶ [0106]: the melt is guided through a static mixer 230, whereby the static mixer has a mixer insert 3, by which the temperature of the melt is homogenized over the entire cross-section and which is cooled or heated contemporaneously to reach the exact melt temperature, and thereafter the temperature-stabilized cooled melt is discharged by a die element 240), 

wherein the plastic melt flows around the cooling element and the mixing element, so that the plastic melt is cooled through the cooling element and the plastic melt is mixed by the mixing element (¶ [0109]; FIGURES 3 and 9: as mentioned right above paragraph), 
wherein the cooling element is arranged at least partially within the mixing element to prevent a sagging effect by a cooling of the plastic melt (¶ [0106], ¶ [0109]; FIGURES 3 and 9; of note, the temperature of the melt is stabilized and homogenized over the entire cross-section through the static mixer 230 including Heusser does not explicitly disclose that the homogeneous melt temperature by a cooling of the mixer insert is to prevent a sagging effect of the plastic melt, the homogeneous melt temperature is what the Applicant intends to achieve to prevent a sagging effect by cooling of the plastic melt as disclosed in the Instant Specification (¶ [0013]-¶ [0014], as published in US 20190054676 A1); ¶ [0113]: before, during or after the milling process (i.e., forming process), the melt is hardened by cooling; of note, it is well known that the plastic melt used for the extrusion-based forming process is hardened by cooling, and by the hardening, the plastic melt does not flow or deform (i.e., sag)), 
wherein the cooling device is arranged in the passage upstream of the forming tool (¶ [0106]: the melt is guided through a static mixer 230, whereby the static mixer has a mixer insert 3, by which the temperature of the melt is homogenized over the entire cross-section and which is cooled or heated contemporaneously to reach the exact melt temperature, and the temperature stabilized cooled melt is discharged by a die element 240, 250), 
wherein a maximum temperature of the plastic melt differs from a minimum temperature of the plastic melt at the second end of the passage by not more than 10 degrees Celsius, so that the plastic melt downstream of the cooling downstream of the mixer insert 230; Heusser’s temperature difference less than 5 degrees Celsius downstream of static mixer 230  anticipates the recited difference range, not more than 10 degrees Celsius, and  although Heusser does not explicitly teach that the temperature range over a flow cross section at the second end (i.e., downstream of die element 240) are not more than 10 degree Celsius, it would be obvious to one of ordinary skill in the art that Heusser’s temperature difference less than 5 degrees Celsius downstream of static mixer 230 is likely to be maintained or not more than 10 degrees Celsius during the forming process).
Although Heusser discloses a method of manufacturing low density foams using a forming tool (a die element 240) and it means that any shape of foams including a tube can be made through the forming tool, Heusser does not specifically disclose that 1) the passage in the forming tool includes a mandrel, so that the plastic melt flows from the passage into an annular passage arranged in the forming tool, 2) the annular passage is arranged around the mandrel, and 3) the cooling device is arranged in the passage upstream of the annular passage (of note, “the cooling device is arranged in the passage of upstream of the forming passage” is already taught by Heusser). 
	Dahl discloses a method and an apparatus for producing, by co-extrusion, a twin-layer polyethylene (“PE”) pipe having excellent strength and durability in an inexpensive way (abstract, ¶ [0012], ¶ [0015]). As a forming tool, the apparatus includes Dahl further discloses that from the first and second inlet ports the molten PE flows through distribution passages in the die head 15 into an inner annular zone, and then over a frusto-conical forming mandrel, and finally through a sizing orifice 16 (¶ [0030]; FIGURE 1). However, Dahl is silent to any need of cooling of molten resin before reaching the die, and does not specifically teach why the cooling device is arranged in the passage upstream of the annular passage. 
	Hackl teaches that a device for extruding plastic profiles, preferably plastic tubes, to which plasticized bulk plastic can be fed, and comprising a plurality of ring channels (5) combined by means of a flow conjunction (4) to a common melt channel (2), and the tool (1) is divided into three functional areas, wherein the three functional areas are a distribution area (7), a cooling area (8), and a forming area (9), wherein cooling channels (3) are disposed about the ring channels (5) in the cooling area (8) in order to remove heat from the molten plastic as uniformly as possible over the entire wall thickness of the pipe (abstract, ¶ [0007]; FIGURE 1). The melt is fed to the feed channels (6) from the extruder or extruders at the locations A, B, C and distributed among the annular channels 5, the cooling region 8, in which the annular channels 6 are provided with cooling channels 3, and the shaping region 9, in which the pre-cooled melt flows together (¶ [0020]). Thus, the cooling device (cooling channel 3 in the cooling region 8) is in the passage upstream of the annular passage in the forming area 9. Moreover, Hackl teaches that each of the feed channels (6) in the distributing region 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to combine the die element (i.e., forming tool) of Heusser with the multi-layer pipe die head, as taught by Dahl, in order to manufacture a multi-wall plastic pipe having excellent strength and durability in an inexpensive way (Dahl: ¶ [0012], ¶ [0015]), and thus, to have the passage of molten plastics to include a cooling device (static mixer 230) of Heusser in the passage upstream of the annular forming passage as motivated by Hackl in order to obtain the multi-wall pipe as uniformly as possible over the entire wall thickness of the pipe (Hackl: ¶ [0007]). 
Furthermore, Heusser in view of Dahl and Hackl, as presented right above, teaches all the claimed limitations, but does not specifically teach that the tube has a wall thickness of at least 20 mm. 
In this case, when the tube (regardless of the wall thickness of the tube, for example, having a wall thickness of at least 20 mm) is produced by identical or substantially identical process as recited in claim 1 and as taught by modified Heusser, a prima facie case of anticipation or obviousness is established to the claimed method and the product (i.e., tube having a wall thickness as recited). See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
In addition, a recitation of the relative dimensions of the final tube product, which are variable depending on a need of the tube, and the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Thus, claim 1 is rejected under 35 U.S.C. §103.
Regarding claims 2 and 3, Heusser discloses a device for static mixing and heat exchange consists of a cladding element 2 and a mixing insert 3, and the mixer insert 3 comprises a plurality of web elements such as 9 and 10 arranged crosswise to each other along a plurality of groups such as 5 (and 15, 25, and 35 parallel to 5) and 6 (and 16, 26, and 36 which are parallel to 6) extending along the passage (¶ [0074]-¶ [0076]; FIGURES 1-3). Heusser also discloses at least a portion of the web elements 9, 10 can contain channels 11, 12, whereby the channels extend from a first end 13 of the web element 11 to a second end 14 of the web element 11, whereby the cladding element 2 contains each a corresponding channel which is in fluidic connection with the first end 13 and the second end 14 of the web element (¶ [0109]; FIGURES 1-3). Here, the mixer includes several web elements which mix and cool the plastic melt. Among 
 	Regarding claim 4, Heusser discloses at least a portion of the web elements 9, 10 can contain channels 11 and 12 (i.e., a cooling passage), whereby the channels extend from a first end 13 of the web element 11 to a second end 14 of the web element 11, whereby the cladding element 2 contains each a corresponding channel which is in fluidic connection with the first end 13 and the second end 14 of the web element (¶ [0109]; FIGURES 1-3). Thus, claim 4 is rejected under 35 U.S.C. §103.
	Regarding claim 6, Heusser in view of Dahl and Hackl, as applied to claim 1 above, teaches all the claimed limitations, but does not specifically teach that the tube has an outer diameter of at least 100 mm. 
A recitation of the relative dimensions of the final tube product, which are variable depending on a need of the tube, and the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.). Thus, claim 6 is rejected under 35 U.S.C. §103.
	Regarding claims 8, 9, and 10, Heusser teaches all the claimed limitations, but does not specifically teach that 1) the tube comprises at least two layers, 2) each of the 
	Dahl discloses that to produce the multi-layer pipe, two or more screw-type extruders are used one extruder for each material or layer in the pipe, and for a double-layer pipe, two extruders are used (¶ [0027]; FIGURE 1). It is obvious that each of the layers is produced by a respective extruder, and each of the layers is guided through a separate passage. Dahl also discloses that a two-inch DR11 double-layer layer pipe was made by co-extruding an outer layer of PE4710 PE material with and an inner layer of Dowlex® 2344 PE-RT copolymer material (polyethylene of raised temperature resistance) to which was added 1000 ppm each of Irganox 1330, 1010 and 1076 (¶ [0037]). It is obvious that each layer comprises at least 10 % by weight of the plastic melt (i.e., an outer layer and an inner layer are made of melt PE4710 PE and melt Dowlex® 2344 PE-RT with an additive in a level of 1000 ppm, respectively, without other additives). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus of modified Heusser to include the multi-layer pipe die head as a forming tool and the multiple extruders corresponding to each layer of a tube, as taught by Dahl, so that to allow the plastic melt from each extruder is cooled by a cooling device and later to be co-extruded through the multi-layer pipe die head, in order to yield predictable results and a reasonable expectation of successful results of Dahl: ¶ [0012], ¶ [0015]). 
	Regarding claim 11, Heusser discloses the extrusion arrangement consists of a first extruder 201, a second extruder 211, a transfer line connecting the first extruder 201 with the second extruder 211 and a die element 240 through which the polymer melt leaves the extrusion arrangement (¶ [0106]) (i.e., a series of the arrangements forms a passage), and a conveyor 202 is arranged in the extrusion arrangement as shown in FIGURE 9. Although Heusser does disclose that the conveyor 202 is located in the extrusion arrangement, Heusser does not specifically teach that the conveyor comprises an extruder screw which is arranged in the passage.  
	Dahl discloses that to produce the multi-layer pipe of this invention, two or more screw-type extruders are used one extruder for each material or layer in the pipe (¶ [0027]; FIGURE 1). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to modify the conveyor of modified Heusser to have an extruder screw as taught by Dahl in order to yield predictable results and a reasonable expectation of successful results of manufacturing a plastic tube having excellent strength and durability in an inexpensive way (Dahl: ¶ [0012], ¶ [0015]). 
	Regarding claims 12, 13 and 16, Heusser discloses the extrusion arrangement consists of a first extruder 201, a second extruder 211, a transfer line 215 connecting the first extruder 201 with the second extruder 211, a static mixer 230 having a mixer insert 3 which the plastic melt is guided through, and a die element 240 through which the polymer melt leaves the extrusion arrangement (¶ [0106]; FIGURE 9), and a Heusser teaches that the passage includes a first passage portion (i.e., the passage upstream of the static mixer 230) containing the conveyor, wherein the passage contains a second passage portion (i.e., the passage of the static mixer 230) which adjoins the first passage portion, wherein the passage contains a third passage portion (i.e., the passage of the die element 24) adjoining the second passage portion, wherein the third passage portion contains the forming tool, as recited in claim 12 (FIGURE 9). 
Moreover, Heusser teaches that the cooling device (i.e., a static mixer 230 having a mixer insert 3) is arranged in the second passage portion (i.e., the passage of the static mixer 230), such that the plastic melt in the second passage portion passes through the cooling device, as recited in claim 13, and the cooling device is arranged upstream of the forming tool (die element 24). Thus, claims 12, 13, and 16 are rejected under 35 U.S.C. §103.	
Regarding claim 15, Heusser teaches all the claimed limitations but does not specifically teach that discloses a percentage of polyethylene or polypropylene is at least 50% by weight. 
Dahl  discloses that a two-inch DR11 double-layer layer pipe was made by co-extruding an outer layer of PE4710 PE material with and an inner layer of Dowlex® 2344 PE-RT copolymer material (polyethylene of raised temperature resistance) to which was added 1000 ppm each of Irganox 1330, 1010 and 1076 (¶ [0037]). It is obvious that the outer layer of PE4710 PE material comprises polyethylene at least 50 % by weight. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to modify the method of modified Heusser to include PE4710 PE or other types of PE Dahl in order to yield predictable results and a reasonable expectation of successful results of manufacturing a plastic tube having excellent strength and durability in an inexpensive way (Dahl: ¶ [0012], ¶ [0015]).
Regarding claim 17, Heusser discloses a method for manufacturing low density foams, comprising the following steps of, as recited in claim 17 (FIGURES 9): 
wherein the plastic material comprises a highly viscous polymer (¶ [0010]: the paragraphs discloses that a prior art mixer is not capable to be used for highly viscous polymer, and in this invention, the static mixers have to withstand usually nominal pressures of about 200 bar and temperatures of about 250 °C (i.e., likely a condition to handle a highly viscous polymer, in context); ¶ [0058]: the device is principally suitable for mixing and cooling or heating of any flowable medium … in particular for viscous or very viscous fluids, such as polymers; of note, although a final product of Heusser is a low-density foam, the foam is made of a highly viscous polymer (melt) of polypropylene and polyethylene (¶ [0029]), which is the same polymer material as disclosed in the Instant Specification (¶ [0026], as published in US 20190054676 A1)),
melting a mass of plastic material within a passage of an extruder to obtain a25 plastic melt (¶ [0106]: a polymer is melted in the first extruder 201 to a polymer melt), 
wherein the plastic material comprises at least one of polyethylene or polypropylene (¶ [0029]: the inventive method can be used for the manufacture of low polystyrene, polypropylene, polyethylene, polyethyleneterephthalate, 
guiding the plastic melt through a cooling element (a static mixer 230 having a mixer insert 3) within said passage to cool the plastic melt and a mixing element within said passage to mix the cooling plastic melt (¶ [0106]: a polymer is melted in the first extruder 201 to a polymer melt, and then, the melt is guided through a static mixer 230, whereby the static mixer has a mixer insert 3, by which the temperature of the melt is homogenized over the entire cross-section and which is cooled or heated contemporaneously to reach the exact melt temperature, and thereafter, the temperature stabilized cooled melt is discharged by a die element 240)
and wherein the cooling element is arranged at least partially within the mixing element (¶ [0109]: the mixer insert 3 comprises a first group 5 of web elements and a second group 6 of web elements, whereby the first group 5 of web elements extends along a common first group plane 7 and the second group 6 of web elements extends along a second common group plane 8. In particular at least a portion of the web elements 9, 10 can contain channels 11, 12, whereby the channels extend from a first end 13 of the web element 11 to a second end 14 of the web element 11, whereby the cladding element 2 contains each a corresponding channel which is in fluidic connection with the first end 13 and the second end 14 of the web element; FIGURES 3 and 9; i.e., the mixer includes several web elements which mix and cool the plastic melt. Among the 
wherein the passage has a first end (FGIURE 9: the end of the extruder near a feed hopper 205) and a second end (FIGURE 9: downstream of die element 240), 
wherein a maximum temperature of the plastic melt differs from a minimum temperature of the plastic melt at the second end of the passage by not more than 10 degrees Celsius, so that the plastic melt downstream of the cooling device is homogenized over a flow cross section (¶ [0108]: the temperature of the melt can be homogenized advantageously by the mixer insert 3, such that the lowest and the highest temperature differ less than 5 degrees Celsius in the melt cross-section downstream of the mixer insert 230; Heusser’s temperature difference less than 5 degrees Celsius downstream of static mixer 230  anticipates the recited difference range, not more than 10 degrees Celsius, and  although Heusser does not explicitly teach that the temperature range over a flow cross section at the second end (i.e., downstream of die element 240) are not more than 10 degree Celsius, it would be obvious to one of ordinary skill in the art that Heusser’s temperature difference less than 5 degrees Celsius downstream of static mixer 230 is likely to be maintained or not more than 10 degrees Celsius during the forming process), 
PC-285PR 15thereafter directing the plastic melt through said passage to form low density foam using a forming tool 240 wherein the low density foam leaves the passage at the second end (¶ [0106]), 
to prevent a sagging effect by a cooling of the plastic melt (¶ [0106], ¶ [0109]; FIGURES 3 and 9; of note, the temperature of the melt is stabilized and homogenized over the entire cross-section through the static mixer 230 including the cooling element so that the melt is cooled to prevent a sagging effect (due to gravitational force applied to the melt) which is a result of natural phenomenon;  ¶ [0017]: the paragraph discloses that the mixer inserts achieve a homogeneous melt temperature by cooling in the melt cross-section downstream of the mixer inserts; of note, although Heusser does not explicitly disclose that the homogeneous melt temperature by a cooling of the mixer insert is to prevent a sagging effect of the plastic melt, the homogeneous melt temperature is what the Applicant intends to achieve to prevent a sagging effect by cooling of the plastic melt as disclosed in the Instant Specification (¶ [0013]-¶ [0014], as published in US 20190054676 A1); ¶ [0113]: before, during or after the milling process (i.e., forming process), the melt is hardened by cooling; of note, it is well known that the plastic melt used for the extrusion-based forming process is hardened by cooling, and by the hardening, the plastic melt does not flow or deform (i.e., sag)).
Although Heusser discloses a method of manufacturing low density foams using a forming tool (a die element 240) and it means that any shape of foams including a tube can be made through the forming tool, Heusser does not specifically disclose that 1) the plastic melt passes through annularly between a mandrel within said passage to form an annular passage and said annular passage is configured to form a tube for said annular passage (3) the cooling device is arranged in the passage upstream of the annular passage (of note, “the cooling device and mixing element are arranged in the passage of upstream of the forming passage” is already taught by Heusser).
	Dahl discloses a method and an apparatus for producing, by co-extrusion, a twin-layer polyethylene (“PE”) pipe having excellent strength and durability in an inexpensive way (abstract, ¶ [0012], ¶ [0015]). As a forming tool, the apparatus includes a multi-layer pipe die head 15 which is capable of receiving the output of the screw extruders and directing it into concentric annuli to form the two-layer pipe (i.e., tube) (¶ [0026]; FIGURES 2 and 3). Dahl further discloses that from the first and second inlet ports the molten PE flows through distribution passages in the die head 15 into an inner annular zone, and then over a frusto-conical forming mandrel, and finally through a sizing orifice 16 (¶ [0030]; FIGURE 1). However, Dahl does not specifically teach that 2) the cooling element and the mixing element are arranged upstream of said annular passage.
	Hackl teaches that a device for extruding plastic profiles, preferably plastic tubes, to which plasticized bulk plastic can be fed, and comprising a plurality of ring channels (5) combined by means of a flow conjunction (4) to a common melt channel (2), and the tool (1) is divided into three functional areas, wherein the three functional areas are a distribution area (7), a cooling area (8), and a forming area (9), wherein cooling channels (3) are disposed about the ring channels (5) in the cooling area (8) in order to remove heat from the molten plastic as uniformly as possible over the entire wall Hackl teaches that each of the feed channels (6) in the distributing region may be assigned an extruder, whereby multilayer pipes can be produced in an extremely simple way (¶ [0011]).  
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to combine the die element (i.e., forming tool) of Heusser with the multi-layer pipe die head, as taught by Dahl, in order to manufacture a multi-wall plastic pipe having excellent strength and durability in an inexpensive way (Dahl: ¶ [0012], ¶ [0015]), and thus, to have the passage of molten plastics to include the cooling element (static mixer 230) of Heusser, which is arranged at least partially within the mixing element (i.e., thus both the cooling element and the mixing element are located together), in the passage upstream of the annular forming passage as motivated by Hackl in order to obtain the multi-wall pipe as uniformly as possible over the entire wall thickness of the pipe (Hackl: ¶ [0007]). 
Furthermore, Heusser in view of Dahl and Hackl, as presented right above, teaches all the claimed limitations, but does not specifically teach that the tube has a wall thickness of at least 20 mm. 
modified Heusser, a prima facie case of anticipation or obviousness is established to the claimed method and the product (i.e., tube having a wall thickness as recited). See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
In addition, a recitation of the relative dimensions of the final tube product, which are variable depending on a need of the tube, and the limitations would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Thus, claim 17 is rejected under 35 U.S.C. §103.
Regarding claim 19, Heusser teaches all the claimed limitations but does not specifically teach that the mandrel is concentrically spaced within said passage to form a tube with an outer diameter at least 100 mm.
	Dahl discloses that from the first and second inlet ports the molten PE flows through distribution passages in the die head 15 into an inner annular zone, and then over a frusto-conical forming mandrel, and finally through a sizing orifice 16 (¶ [0030]; FIGURE 1). It is obvious that the mandrel is concentrically spaced within the passage (FIGURE 1). 
	Moreover, a recitation of the relative dimensions of the final tube product (i.e., an outer diameter at least 100 mm), which are variable depending on a need of the tube, would not make the claim to be patentably distinct from the prior art (see MPEP 2144.04 IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.). 
Therefore, Heusser in view of Dahl and Hackl discloses all the limitations of claim 19 as shown above, and the motivation to combine presented in claim 17 applies equally here. Thus, claim 18 is rejected under 35 U.S.C. §103.
	Regarding claim 21, Heusser in view of Dahl and Hackl teaches all the claimed limitations as shown above regarding claim 17, and further teaches that two or more screw-type extruders are used to produce a multi-layer pipe assigning one Dahl: ¶ [0027]). The extruders are typically displaced from each other at a displacement angle that is conducive to the principal and secondary feeds from the principal and secondary extruders (Dahl: ¶ [0027]; FIGURE 1). Thus, it is obvious to one of ordinary skill in the art a duplicate extrusion arrangement would be integrated into a final forming tool as many as the number of a target layer number, and a multi-layer tube can be made by co-extruding the plastic melt of each layer. Moreover, Hackl teaches that each of the feed channels (6) in the distributing region may be assigned an extruder, whereby multilayer pipes can be produced in an extremely simple way (Hackl: ¶ [0011]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method and the apparatus of Heusser to include another duplicate set of the extrusion arrangement to be integrated into a forming tool, as taught by Dahl, so that to co-extruded two plastic melts, which are extruded through a respective extruder, and to flow from the passage around the mandrel coaxially, in order to manufacture a multi-layer plastic tube having excellent strength and durability in an inexpensive way (Dahl: ¶ [0012], ¶ [0015]), and thus, to have the passage of the two plastic melt from respective extruders to include the cooling element (static mixer 230) of Heusser, which is arranged at least partially within the mixing element (i.e., thus both the cooling element and the mixing element are located together), in the passage upstream of the forming passage as motivated by Hackl in order to obtain the multi-wall pipe as uniformly as possible over the entire wall thickness of the pipe (Hackl: ¶ [0007]).
Regarding claim 22, Heusser in view of Dahl and Hackl teaches all the claimed limitations as applied to claim 1, and further teaches that the cooled melted discharged over a die and foams to an extrudate (i.e., an article downstream of the die), thereafter the foamed or foaming extrudate is cooled until its solidification, and subsequent to the die element, a cooling device 260 can be foreseen in which the extrudate is cooled until its solidification. (Heusser: ¶ [0001], ¶ [0111]; FIGURE 9).

Response to Arguments
The Applicant argues (see pages 8-13 of Remarks) that Heusser in view of Dahl and Hackl does not teach the limitation “the plastic material comprises a highly viscous polymer” as recited in claims 1, 17, and 21. 
The Examiner respectfully disagrees with this argument (see the USC 103 rejection of claims 1, 17, and 21)
 Heusser discloses the limitation (¶ [0010], ¶ [0058]). Of note that, although a final product of Heusser is a low-density foam, the foam is made of a highly viscous polymer (melt) of polypropylene and polyethylene (¶ [0029]), which is the same polymer material as disclosed in the Instant Specification (¶ [0026], as published in US 20190054676 A1). 
The Applicant argues (see pages 13-14 of Remarks) that Heusser in view of Dahl and Hackl does not teach the limitation “to prevent sagging effect by a cooling of the plastic melt” (as recited in claims 1, 17, and 21), because Heusser, who is the inventor of Heusser’s reference as well as own inventor of this Instant Application, alleged that it is surprising and unexpected results of finding no sagging phenomena in forming a low density foam product.  

If Heusser has not found any sagging effect in forming a low density foam product based on Heusser’s reference, it is because that the mixer inserts already achieved a homogeneous melt temperature by cooling in the melt cross-section downstream of the mixer inserts as disclosed in Heusser’s ¶ [0017], which is the same as required by the cooling in this Instant Specification (¶ [0013]-¶ [0014], as published in US 20190054676 A1). Although Heusser has not observed any sagging in the processing of a low density form, it is likely NOT because the sagging unexpectedly does not exist BUT because the sagging is already prevented by the cooling (i.e., thus, the homogeneous melt temperature in the melt cross-section by the mixer inserts) as disclosed by Heusser’s reference. 
The Applicant argues (see pages 14-16 of Remarks) that Heusser in view of Dahl and Hackl does not teach the limitation “the tube has a wall thickness of at least 20 mm” (as recited in claims 1, 17, and 21).
The Examiner respectfully disagrees with this argument (see the USC 103 rejection of claims 1, 17, and 21).
Above all, modified Heusser discloses a crucial inventive concept of this instant invention - a static mixer (with a cooling element) which can pass highly viscous polymer melt through a passageway and homogeneously cool the plastic melt over the entire cross-section through the static mixer upstream of a forming die (Heusser: ¶ [0109], ¶ [0017], ¶ [0058]). Heusser’s static mixer seems to be identical or substantially identical both in structure and function as disclosed in the Instant Specification (see (¶ 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744